Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/19/19. Claims 1-22 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statement filed on 12/19/19 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. §102 as being unpatentable over Tang (US 20180323200 A1).
Regarding claim 1, Tang discloses a memory device comprising:  a bit line extending vertically from a substrate, the bit line including a first and second vertical portion (see element 56 disclosing bit line; top/bottom = first and second portions); a vertical active layer configured to surround the first vertical portion of the bit line and extends vertically to surround the second vertical portion of the bit line (see element 24 corresponding to top and bottom of 57, see there is a vertical dimension of 24); a word line configured to surround the vertical active layer and the first vertical portion of the bit line (see element 15/67); a capacitor spaced apart vertically from the word line, the 10 capacitor being 
Regarding claim 2, Tang discloses the memory device of claim 1, wherein the vertical active layer comprises: a first source/drain layer configured to surround the second vertical portion of the bit line (see 20/69 surrounding 56); a second source/drain layer coupled to the first vertical 20 portion of the bit line, the second source/drain layer being configured to surround the first vertical portion of the bit line ((see 20/69 surrounding 56, there are two pairs of source drain)); and a vertical channel layer located vertically between the first source/drain layer and the second source/drain layer, the vertical channel layer being configured to surround the first vertical portion of
the bit line (see element 50 at where it meets 47).
Regarding claim 3, Tang discloses the memory device of claim 1, wherein the capacitor comprises: a storage node having an annular shape surrounding the second vertical portion of the bit line(see fig 7, elements 46, 48, 50 surrounds 56); a dielectric layer having an annular shape surrounding the storage node; and a plate node having an annular shape surrounding the dielectric layer (see fig 7, elements 46, 48, 50 surrounds 56, see paras [0070]-[0071] disclosing dielectric), wherein the storage node, the dielectric layer and the plate node are arranged horizontally between the bit line and the plate line (see fig 7 and 8 disclosing positioning of annular plate).
Regarding claim 4, Tang discloses the memory device of claim 3, wherein the plate node of the capacitor comprises: a metal plate node having an annular shape surrounding the second vertical portion of the bit line (see fig 7, elements 46, 48, 50 surrounds 56)and the dielectric layer (see para [0070] disclosing dielectric layer); and a silicon liner having an annular shape surrounding the second vertical portion of the bit line and the metal plate node ((see fig 7, elements 46, 48, 50, see silicon nitride para [0071])).

Regarding claim 6, Tang discloses the memory device of claim 1, wherein the word line has a planar plate shape (see fig 8 where 67 connected to 15 Is annular).
Regarding claim 7, Tang discloses the memory device of claim 1, wherein the plate line comprises: a silicon line horizontally contacting the capacitor, and vertically overlapping the word line (see fig 7, elements 46, 48, 50, see para [0071] disclosing silicon); and a metal line coupled to the silicon line, and horizontally overlapping the sidewall of the word line (see para [0070] disclosing metal core).
Regarding claim 8, Tang discloses the memory device of claim 1, further comprising a protective layer between the bit line and the capacitor, wherein the protective layer is extended to be located between the capacitor and the word line (see fig 7, element 49).
Regarding claim 9, Tang discloses the memory device of claim 1, further comprising an isolation layer between the word line and the capacitor (see fig 8 where there  is space/insulator material at 67 as it connects with 15).
Regarding claim 10, Tang discloses the memory device of claim 1, further comprising a word line capping layer located between the word line and the plate line (see element 50).
Regarding claim 11, Tang discloses the memory device of claim 1, wherein the vertical active layer comprises: a first source/drain layer configured to surround the second a fin-type channel layer epitaxial-grown vertically from the first source/drain layer(see fig 54 disclosing left/right fins of Source/drain at cross section 53), the fin-type channel layer being configured to surround the first vertical portion of the bit line (see fig 54, the fin (cross section at 53) surrounds the bit line 55); and a second source/drain layer epitaxial-grown horizontally from  the fin-type channel layer, the second source/drain layer being configured to surround the first vertical portion of the bit line (see fig 54 disclosing left/right fins of Source/drain at cross section 53).

Regarding claim 13, Tang discloses the memory device of claim 1, wherein the substrate comprises a peripheral circuit portion (see para [0061] disclosing control circuits).
Regarding claim 14, Tang discloses the memory device of claim 13, wherein the peripheral circuit portion comprises one or more control circuits for controlling the word line and the bit line (see para [0061] disclosing control circuits).
Regarding claim 15, Tang discloses a memory device comprising: a substrate (12); a bit line extended vertically from the substrate, and including a plurality of first vertical portions and a plurality of second vertical portions (56); a plate line oriented vertically from the substrate (46/48/50); and a plurality of memory ceils stacked vertically from the surface of the substrate between the bit line and the plate line (see fig 6, disclosing a plate), wherein each of the memory cells comprises: a vertical active layer configured to surround the first and second vertical portions of the bit line (22/24); a word line configured to surround the vertical active layer and the first vertical portions of the bit line (15/67); and a capacitor spaced apart vertically from the word line, the capacitor being configured to surround the vertical active layer and the second vertical portions of the bit line 34/23.
Note, that (see element 56 disclosing bit line; top/bottom = first and second portions); a vertical active layer configured to surround the first vertical portion of the bit line and extends vertically to surround the second vertical portion of the bit line (see element 24 corresponding to top and bottom of 57, see there is a vertical dimension of 24).
Regarding claim 16, Tang discloses the memory device of claim 15, wherein the vertical active layer comprises: a first source/drain layer configured to surround the second vertical portions of the bit 
a vertical channel layer located vertically between the first source/drain layer and the second source/drain layer, the vertical channel layer being configured to surround the first vertical portions of the bit line (see left/right 69).
Regarding claim 17, Tang discloses the memory device of claim 15, wherein the capacitor
comprises: a storage node having an annular shape surrounding the second vertical portions of the bit line (see 46/48/50 is an annular capacitor); a dielectric layer having an annular shape surrounding the storage node (see fig 7, dielectric is a disc); and a plate node having an annular shape surrounding the dielectric layer (see 23), wherein the storage node, the dielectric layer and the plate node are arranged horizontally between the bit line and the plate line (see fig 7 where elements 48/46/50 are between bit line and plate),
Regarding claim 18, Tang discloses the memory device of claim 17, wherein the plate node of the capacitor comprises: a metal plate node having an annular shape surrounding the second vertical portions of the bit line and the dielectric layer (see 46/48/50); and a silicon liner having an annular shape surrounding the second vertical portions of the bit line and the metal plate node (see element 69).
Regarding claim 19, Tang discloses the memory device of claim 15, wherein the capacitor has an annular shape (see fig 7, disclosing annular disc 46/48/50), and the word line has a planar plate shape (see fig 8 where 15 are discs).
Regarding claim 20, Tang discloses the memory device of claim 15, wherein the plate line comprises: a silicon line horizontally contacting the capacitor (see fig 8 where 67 overlaps 15), and vertically overlapping the word line (15/67); and a metal line coupled to the silicon line, and horizontally overlapping the sidewall of the word line (see para [0070] disclosing metal).

Regarding claim 22, Tang discloses the memory device of claim 15, wherein the substrate comprises one or more control circuits for controlling the word line and the bit line (see para [0061] disclosing control circuits).

Response to Arguments
Applicant’s amendments have necessitated a shift in interpretation of the cited references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813